IN THE UNITED STATES COURT OF APPEALS    United States Court of Appeals
                                                                  Fifth Circuit
                       FOR THE FIFTH CIRCUIT
                       _____________________                   FILED
                                                          December 5, 2005
                            No. 02-21200
                       _____________________            Charles R. Fulbruge III
                                                                Clerk
UNITED STATES OF AMERICA
                Plaintiff - Appellee
   v.
ARTHUR ANDERSEN, LLP
                Defendant - Appellant
                        ---------------------
        Appeal from the United States District Court for the
                 Southern District of Texas, Houston
                        ---------------------
Before REAVLEY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.
PER CURIAM:


     IT IS ORDERED that appellee’s unopposed motion for remand to

the United States District Court for the Southern District of

Houston so the government may move to dismiss the indictment

 is GRANTED.



     IT IS FURTHER ORDERED that appellant’s unopposed motion to

vacate the order of October 27, 2005, pending disposition of the

appellee's motion to remand is GRANTED.



     IT IS FURTHER ORDERED that appellant’s unopposed motion to

issue a revised supplemental briefing schedule that would begin

from the date denying the governments motion for remand giving

the appellant adequate time to submit a supplemental brief

is DENIED as moot.